Citation Nr: 1730600	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  17-15 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma (Muskogee Education Center)


THE ISSUE

Entitlement to waiver of recovery of overpayment of educational assistance benefits (Post-9/11 GI Bill) in the amount of $6,889.38.


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to September 2015.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 decision of the Muskogee RO's Education Center.



FINDING OF FACT

In July 2017, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal was requested for the issue involving entitlement to waiver of recovery of overpayment of educational assistance benefits (Post-9/11 GI Bill) in the amount of $6,889.38.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to waiver of recovery of overpayment of educational assistance benefits (Post-9/11 GI Bill) in the amount of $6,889.38.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

The Veteran, through a written statement to the Board in July 2017, withdrew his appeal as it concerns the issue of entitlement to waiver of recovery of overpayment of educational assistance benefits (Post-9/11 GI Bill) in the amount of $6,889.38.  He specifically indicated that he wishes to "completely withdraw [his] appeal as he has already "sent money in May . . . to pay off the debt."  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to waiver of recovery of overpayment of educational assistance benefits (Post-9/11 GI Bill) in the amount of $6,889.38 is dismissed.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


